           Case 1:18-cv-05567-LLS Document 19 Filed 02/08/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAMS, SCOTT & ASSOCIATES LLC;
JOHN T. WILLIAMS; LEGACY PAYMENT
SYSTEM LLC, WSA LLC, STERLING, ROSS &
ASSOCIATES LLC, SUPREME IMPORTS LLC,
WSA WILLIAMS SCOTT AND ASSOCIATES,
                                                                      1:18-CV-5567 (LLS)
                             Plaintiffs,
                                                                     ORDER OF DISMISSAL
                       -against-
PREET BHARARA (USAG), et al.,
                             Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff John T. Williams, who appears pro se, filed this action while he was

incarcerated in the Federal Correctional Institution in Marianna, Florida (“FCI Mariana”). He is

no longer in custody. On February 20, 2019, Plaintiff filed an amended complaint (ECF 11),

which is the operative pleading. See Dluhos v. The Floating and Abandoned Vessel, known as

New York, 162 F.3d 63, 68 (2d Cir. 1998) (“[I]t is well established that an amended complaint

ordinarily supersedes the original, and renders it of no legal effect.”) (internal quotation marks

and citation omitted).

       Plaintiff – on his own behalf and on behalf of his businesses, which are the other named

plaintiffs 1 – asserts claims under 42 U.S.C. §§ 1983 and 1985, 18 U.S.C. §§ 2 and 1001, and

Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971),

as well as claims under state law, seeking damages, injunctive relief, and the criminal




       1
           The Court will refer to Williams as the sole plaintiff.
            Case 1:18-cv-05567-LLS Document 19 Filed 02/08/21 Page 2 of 12




prosecution of at least some of the defendants. He sues federal officials, private attorneys, and a

court-appointed receiver.

        By order dated September 22, 2020, the Court granted Plaintiff leave to proceed in forma

pauperis (“IFP”). For the reasons discussed below, the Court dismisses this action.

                                    STANDARD OF REVIEW

        The Prison Litigation Reform Act (“PLRA”) requires that federal courts screen

complaints brought by prisoners who seek relief against a governmental entity or an officer or

employee of a governmental entity. 2 See 28 U.S.C. § 1915A(a). The Court must dismiss a

prisoner’s IFP complaint, or any portion of the complaint, that is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The Court must also dismiss a complaint if the Court lacks subject-

matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –


        2
          For the purposes of the PLRA, “the term ‘prisoner’ means any person incarcerated or
detained in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent
for, violations of criminal law or the terms and conditions of parole, probation, pretrial release,
or [a] diversionary program.” 28 U.S.C. § 1915(h). Because Plaintiff filed his original complaint
while he was incarcerated in FCI Marianna, he is considered a prisoner under the PLRA. See
Gibson v. City Municipality of New York, 692 F.3d 198, 201 (2d Cir. 2012) (“[T]he relevant time
at which a person must be ‘a prisoner’ within the meaning of the PLRA in order for the
[PLRA’s] restrictions to apply is ‘the moment the plaintiff files his complaint.’”) (citation
omitted).


                                                     2
            Case 1:18-cv-05567-LLS Document 19 Filed 02/08/21 Page 3 of 12




to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court of the United States has held that under Rule 8, a complaint must

include enough facts to state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible if the plaintiff pleads enough

factual detail to allow the Court to draw the inference that the defendant is liable for the alleged

misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In reviewing the complaint, the Court

must accept all well-pleaded factual allegations as true. Id. But it does not have to accept as true

“[t]hreadbare recitals of the elements of a cause of action,” which are essentially just legal

conclusions. Id. (citing Twombly, 550 U.S. at 555). After separating legal conclusions from well-

pleaded factual allegations, the Court must determine whether those facts make it plausible – not

merely possible – that the pleader is entitled to relief. Id. at 679.

                                          BACKGROUND

        On or about January 15, 2019, Plaintiff, who was then a prisoner, mailed for its delivery

to this court the original complaint that commenced Williams, Scott & Assocs., LLC v. United

States, 1:19-CV-0837 (S.D.N.Y.) (“Williams II”). 3 In that action, Plaintiff asserted claims that



        3
         In an order and judgment dated December 21, 2018, Chief Judge Colleen McMahon
dismissed the present action without prejudice, holding that Plaintiff had accrued “three strikes”
under the PLRA, 28 U.S.C. § 1915(g), and was therefore barred from filing federal civil actions
IFP as a prisoner unless he was under imminent danger of serious physical injury. (ECF 4 & 5.)
The court received Plaintiff’s notice of appeal on January 16, 2019. (ECF 8.) On March 20,
2020, the Second Circuit held that Chief Judge McMahon had erred in concluding that Plaintiff
had accrued “three strikes,” for the purpose of the PLRA’s filing bar provision; the Second
Circuit vacated the dismissal, and remanded the matter for further proceedings, including
screening under 28 U.S.C. § 1915(e)(2). Williams v. Bharara, Nos. 19-247(L), 19-248 (2d Cir.
Mar. 20, 2020). Upon remand, the present action was reassigned to the undersigned. By order
dated June 23, 2020, the Court vacated the previous dismissal of the present action, and


                                                   3
           Case 1:18-cv-05567-LLS Document 19 Filed 02/08/21 Page 4 of 12




are similar or identical to those that he asserts in the present action. Moreover, all of the

individual defendants named as defendants in Williams II, are also named as defendants in this

action. (See Williams II, ECF 1:19-CV-0837, 8 (amended complaint)). 4

       In an order dated July 3, 2019, Chief Judge McMahon dismissed the claims in Williams II

for failure to state a claim on which relief may be granted, but dismissed those claims arising in

Georgia without prejudice to any action Plaintiff may file in the United States District Court for

the Northern District of Georgia. (Id. ECF 1:19-CV-0837, 16.) The Court hereafter borrows from

Chief Judge McMahon’s summary, in her July 3, 2019 order, of Plaintiff’s relevant litigation

history in the Northern District of Georgia and in this court.

A.     The FTC case and the criminal case

       In 2014, the Federal Trade Commission (“FTC”) brought a civil action in the Northern

District of Georgia against Plaintiff, Chris Lenyszyn, and two businesses (Williams, Scott &

Associates, LLC, and WSA, LLC) for debt-collection activity that allegedly violated the Federal

Trade Commission Act and the Fair Debt Collection Practices Act (“FDCPA”). See FTC v.

Lenyszyn, No. 14-CV-1599 (N.D. Ga.) (filed May 27, 2014) (the “FTC case”). 5 The Northern


determined that Plaintiff was not barred under the PLRA from proceeding with the present action
IFP as a prisoner. (ECF 16, at 2-4.)
       4
          In addition to the United States of America, Plaintiff named the following individuals as
defendants in Williams II, 1:19-CV-0837 (S.D.N.Y.): (1) Preet Bharara, (2) George Venizelos,
(3) Richard Zabel, (4) Nicole Friedlander, (5) Sam Olens, (6) Sally Yates, (7) Richard Frankel,
(8) James Comey, (9) Darren Kible, (10) Edith Ramirez, (11) Valerie Verduse, (12) Jessica Rich,
(13) Jonathan Nuechterlein, (14) William Effren, (15) Deborah Marrone, (16) Catherine Wolfe,
(17) Ruby Karjick, (18) James Hatten, (19) Michael Fuqua, (20) Jennifer D. Odom, (21) Danielle
C. Parrington, (22) Michael S. Lewis, (23) Frank Franklin, (24) Robin Rock, (25) Marcela
Mateo, (26) Jill Jefferies, (27) Joseph D. Stites, (28) Patrick Carrol, (29) Kurt Dirker,
(30) Timothy Brody, (31) Brian Comisky, (32) Kevin Song, (33) Jonathan Cohen, (34) Benet
Kearney, (35) Richard Tarlowe, (36) Sarah Paul, (37) Jennifer Gachiri, (38) Daniel Tehrani,
(39) Jeffrey A. Brown, and (40) Laura D. Pfister.
       5
          In the FTC case, the Northern District of Georgia entered a default judgment against
Plaintiff and denied his motion to vacate that judgment. See Lenyszyn, No. 14-CV-1599 (N.D.

                                                   4
           Case 1:18-cv-05567-LLS Document 19 Filed 02/08/21 Page 5 of 12




District of Georgia appointed a receiver, and issued an injunction that authorized the receiver to

take control over Plaintiff’s businesses and assets.

       Plaintiff and Williams, Scott, and Associates, LLC, were indicted in this court on charges

of conspiracy to commit wire fraud arising out of debt-collection activity occurring within this

judicial district. 6 (See United States v. Williams, ECF 1:14-CR-0784-2, 3, 40.) Defense counsel

moved to dismiss the indictment on a number of grounds, and also moved to suppress evidence

on the ground that the affidavit in support of the search warrant “contained a hodge-podge of

intentionally false statements, as well as intentionally or recklessly misleading omissions. Absent

this false and misleading information, the warrant cannot support a finding of probable cause.

The ensuing search was therefore unlawful.” 7 (Id. ECF 1:14-CR-0784, 128, at 6.)

       Judge Analisa Torres, who initially presided over the criminal case, denied the

suppression motion on June 6, 2016, and the matter was reassigned to Judge Richard J. Sullivan

on June 28, 2016. (Id. ECF 1:14-CR-0784, 173.) A jury found Plaintiff guilty on July 12, 2016,

and he was sentenced to five years in prison and three years of postrelease supervision, credited

with time served, and ordered to pay restitution. (Id. ECF 1:14-CR-0784, 215, 217.) The Second




Ga. Apr. 2, 2015; Mar. 21, 2018) (ECF 101, 167), appeal dismissed, No. 18-11554-A (11th Cir.
Nov. 2, 2018), reconsideration denied, (11th Cir. May 29, 2019) (holding that Plaintiff “has
offered no meritorious arguments to warrant relief”).
       6
           Plaintiff’s custody was transferred from the Northern District of Georgia to this judicial
district in December 2014. See United States v. Williams, No. 14-MJ-1037 (N.D. Ga. Dec. 2,
2014) (ECF 33.)
       7
          In a subsequent submission, defense counsel argued that FBI Agent Timothy Brody
misled the magistrate judge in the Northern District of Georgia by presenting
“misrepresentations of fact involving the debt collection business and, excluding those false
facts, the judge did not have probable cause to issue a search warrant.” (Williams, ECF 1:14-CR-
0784, 163, at 3.) The allegedly false facts included that “the debt collected by WSA was
fraudulent or fictitious.” (Id.)


                                                  5
           Case 1:18-cv-05567-LLS Document 19 Filed 02/08/21 Page 6 of 12




Circuit affirmed Plaintiff’s conviction. See United States v. Williams, 736 F. App’x 267 (2d Cir.

2018) (summary order), cert. denied, 139 S. Ct. 1283 (2019). 8

B.     The present action

       Plaintiff’s original complaint for the present action was received on June 19, 2018.

Plaintiff’s amended complaint was received on February 20, 2019, and names 40 defendants,

including employees of the FTC, the FBI, the U.S. Attorney’s Office, and this court’s probation

department; the Clerks of Court of the Second Circuit, this court, and the Northern District of

Georgia; as well as the court-appointed receiver in the FTC case and attorneys employed by the

law firm representing the receiver. 9 The gravamen of Plaintiff’s amended complaint is that the

defendants, motivated by racial animus, conspired to violate Plaintiff’s constitutional rights.

       The following is a summary of Plaintiff’s allegations: In the summer of 2012, FBI Agent

Timothy Brody came to Plaintiff’s home brandishing a firearm. Brody told Plaintiff that “they


       8
          The Second Circuit held that: (1) the fact that Plaintiff was both criminally prosecuted
and the subject of the FTC civil action did not violate double jeopardy; (2) the record belied
Plaintiff’s claim that his arrest had not been supported by probable cause or a valid warrant;
(3) venue for Plaintiff’s conviction was proper in this court; (4) Plaintiff’s 19-month pretrial
detention did not violate due process; (5) jury instructions did not constructively amend the
indictment; (6) Plaintiff’s sentence was not procedurally unreasonable, and he failed to show that
he was similarly situated to his co-defendants for the purpose of raising a sentencing-disparity
claim; (7) counsel was not ineffective; and (8) the claims in Plaintiff’s pro se supplemental brief
lacked merit. Williams, 736 F. App’x 267.
       9
          The defendants named in the amended complaint for the present action are: (1) Preet
Bharara; (2) George Venizelos; (3) Richard Zabel; (4) Nicole Friedlander; (5) Sam Olens;
(6) Sally Yates; (7) Richard Frankel; (8) James Comey; (9) Darren Kible; (10) Edith Ramirez;
(11) Valerie Verduse; (12) Jessica Rich; (13) Jonathan Nuechterlein; (14) William Effren;
(15) Deborah Marrone; (16) Catherine Wolfe; (17) Ruby Karjick; (18) James Hatten;
(19) Michael Fuqua; (20) Jennifer D. Odom; (21) Danielle C. Parrington; (22) Michael S. Lewis;
(23) Frank Franklin; (24) Robin Rock; (25) Marcela Mateo; (26) Jill Jeffries; (27) Joseph D.
Stites; (28) Patrick Carrol; (29) Kurt Dirker; (30) Timothy Brody; (31) Brian Comisky;
(32) Kevin Song; (33) Jonathan Cohen; (34) Benet Kearney; (35) Richard Tarlowe; (36) Sarah
Paul; (37) Jennifer Gachiri; (38) Daniel Tehrani; (39) Jeffrey A. Brown; and (40) Laura D.
Pfister. (ECF 11, at 3-11.) Plaintiff sues these individual defendants in their official and
individual capacities. (Id. at 2-11.)


                                                 6
          Case 1:18-cv-05567-LLS Document 19 Filed 02/08/21 Page 7 of 12




had been by his office and heard through the door how his employees were talking to their

customers.” (ECF 11, at 11.) Plaintiff asserts that:

        this matter was something to be handled by the civil courts, so if the customers
        wanted to sue they had every right to under the FDCPA. The plaintiff then told the
        FBI to leave his property, this incident started an illegal investigation into the
        plaintiff’s personal life.

(Id. at 12.)

        On May 28, 2014, the FBI raided Plaintiff’s office at Williams, Scott & Associates, LLC.

A federal district judge in Georgia granted the FTC an injunction authorizing a court-appointed

receiver (Fuqua), and the law firm representing him (Bryan Cave LLP) to seize Plaintiff’s

businesses and funds without giving Plaintiff an opportunity to respond. (Id.) The FTC “created

and manipulated false documents in order” to seize $25,000 from “WSA Williams, Scott &

Associates LLC,” a business to which the injunction did not apply. (Id. at 12-13) According to

Plaintiff, the FBI raided Williams, Scott & Associates, LLC, “using an unauthorized search

warrant” from a miscellaneous federal case in Georgia,”14-MC-500.” (Id. at 12.) He was not

arrested until November 18, 2014.

        After the “defendant Supervisors” learned that Plaintiff had “exercised his constitutional”

right to open “a few new businesses,” they conspired to manufacture a criminal case against him,

and they arrested Plaintiff on November 18, 2014, without reasonable suspicion or probable

cause “at 5:00 a.m. with a marshals [sic] knee in his back as if he were a slave.” (Id. at 13.)

        The FBI conspired with the FTC “by simultaneously attacking him causing confusion,

illegally searching and seizing his property with a fake search warrant so he couldn’t retain

adequate counsel, then manufacturing a criminal and civil case against him.” (Id. at 12.)

        Plaintiff asserts that his signature was forged on an injunction-related document that was

filed in the FTC case. (Id. at 13.)



                                                  7
          Case 1:18-cv-05567-LLS Document 19 Filed 02/08/21 Page 8 of 12




        Plaintiff invokes the Court’s federal-question and diversity jurisdiction under 28 U.S.C.

§§ 1331 and 1332, 42 U.S.C. §§ 1983 and 1985, 18 U.S.C. §§ 2 and 1001, and Bivens. (Id. at 1,

3.) He asserts that the defendants violated his rights, and conspired to violate his rights, under the

Fourth, Fifth, Sixth, Seventh, Eighth and Fourteenth Amendments. Plaintiff asserts claims of:

        false arrest and imprisonment, malicious prosecution, loss of liberty, malicious
        abuse of process, denial of the right to a fair trial, failure to intervene/intercede,
        supervisory liability, respondeat superior, tangible property, stigma plus,
        reputational and business harm, intentional infliction of emotional distress,
        negligent infliction of emotional distress, IIED NIED, equal protection clause
        class of one, procedural due process and substantive due process violations,
        fourth, fifth, sixth, seventh, eighth and fourteenth amendment violations, fraud
        and false statements by the government in violation 18 U.S.C. C1001,2.

(Id. at 21-22.) In addition, Plaintiff alleges that the defendants “showed complete racism and

prejudice against [him] by treating his company different from all other companies that had the

same allegations . . . because [he] is black and of a different class . . . . (Id. at 20.)

                                             DISCUSSION

        Plaintiff asserts claims in this action that are similar or identical to those he has asserted

in other actions – most recently, in Williams II. By order dated July 3, 2019, Chief Judge

McMahon dismissed Plaintiff’s claims in Williams II. (See 1:19-CV-0837, 16.). Plaintiff may not

now relitigate those claims in the present action.

        The doctrine of claim preclusion, also known as res judicata, limits repetitious suits,

establishes certainty in legal relations, and preserves judicial economy. Curtis v. Citibank, N.A.,

226 F.3d 133, 138 (2d Cir. 2000). It applies when “(i) an . . . action resulted in an adjudication on

the merits; (ii) that . . . action involved the same counterparty [as the present action] or those in

privity with them; and (iii) the claim sought to be precluded was raised, or could have been

raised, in th[e] [already adjudicated] action.” Marcel Fashions Grp., Inc. v. Lucky Brand

Dungarees, Inc., 898 F. 3d 232, 237 (2d Cir. 2018), rev’d on other grounds, 140 S. Ct. 1589



                                                     8
         Case 1:18-cv-05567-LLS Document 19 Filed 02/08/21 Page 9 of 12




(2020). “A party cannot avoid the preclusive effect of res judicata by asserting a new theory or a

different remedy.” Brown Media Corp. v. K&L Gates, LLP, 854 F.3d 150, 157 (2d Cir. 2017)

(internal quotation marks and citation omitted).

       “When two lawsuits are pending simultaneously in different courts, preclusive effect is

given to the judgment that is entered first, regardless of the sequence in which the suits were

filed.” Greer v. Cnty. of Cook, Ill., 54 F. App’x 232, 235 (7th Cir. 2002) (unpublished order); see

Chicago, R.I. & P. Ry. Co. v. Schendel, 270 U.S. 611, 616-17 (1926) (“[I]rrespective of which

action or proceeding was first brought, it is the first final judgment rendered in one of the courts

which becomes conclusive in the other as res judicata.”); Williams v. Ward, 556 F.2d 1143, 1154

(2d Cir. 1977) (“[I]t is clear that even though the Southern District action was filed before the

Eastern District action, when the latter proceeded to final judgment first it became a bar to the

former if the underlying claims are the same.”).

       To determine if a claim could have been raised in a previously adjudicated action, courts

look to whether the present claim arises out of the same transaction or series of transactions

asserted in the previously adjudicated action. See Pike v. Freeman, 266 F.3d 78, 91 (2d Cir.

2001). And “a dismissal for failure to state a claim operates as a final judgment on the merits and

thus has res judicata effects.” Garcia v. Superintendent of Great Meadow Corr. Facility, 841 F.3d

581, 583 (2d Cir. 2016) (internal quotation marks and citation omitted).

       Although claim preclusion is an affirmative defense that normally must be pleaded in a

defendant’s answer, see Fed. R. Civ. P. 8(c)(1), the Court may raise the doctrine on its own

initiative, see Thai-Lao Lignite (Thailand) Co., Ltd. v. Gov’t of the Lao People’s Democratic

Republic, 864 F.3d 172, 191 (2d Cir. 2017) (“[C]ourts may consider certain affirmative defenses,

such as . . . claim preclusion, sua sponte.”).




                                                   9
        Case 1:18-cv-05567-LLS Document 19 Filed 02/08/21 Page 10 of 12




       The elements of claim preclusion are satisfied here. Plaintiff’s claims in the present

action arise out of two sets of events: (1) the FTC case in the Northern District of Georgia, and

(2) the criminal prosecution against him. Plaintiff has brought claims arising out of the FTC case

in two actions in the Northern District of Georgia – Williams v. Orion Payment Sys., 1:16-CV-

0984 (N.D. Ga.), and Williams v. Fuqua, 1:16-CV-0986 (N.D. Ga.) – and in an action in this

court, Williams II, 1:19-CV-0837. Those actions were adjudicated on the merits: Plaintiff’s

federal claims were dismissed for failure to state a claim on which relief may be granted.

(Williams II, ECF 1:19-CV-0837, 16 (S.D.N.Y. July 3, 2019) (dismissing federal claims for

failure to state a claim); Williams, 1:16-CV-0986 (N.D. Ga. Dec. 5, 2016) (ECF 13), report &

recommendation adopted, (N.D. Ga. Jan. 24, 2017) (ECF 17) (same); Williams, 1:16-CV-0984

(N.D. Ga. Dec. 1, 2016) (ECF 13), report & recommendation adopted, (N.D. Ga. Jan. 23, 2017)

(ECF 17) (same). Each of those actions involved the same defendants that Plaintiff sues here.

Plaintiff’s claims here arise out of the same events – the actions underlying the FTC case – and

were or could have been raised in those previously adjudicated actions. Plaintiff is therefore

precluded from relitigating those federal claims in the present action.

       Plaintiff has also already litigated claims arising out of the criminal prosecution against

him. By order dated July 3, 2019, Chief Judge McMahon dismissed those claims for failure to

state a claim. (Williams II, ECF 1:19-CV-0837, 16, at 11-13, 17.) Again, the individual

defendants Plaintiff sues here are identical to those he sued in Williams II, 1:19-CV-0837. He is

therefore also precluded from relitigating those claims in the present action.

       The Court therefore dismisses Plaintiff’s claims for failure to state a claim on which relief

may be granted, under the doctrine of claim preclusion. See 28 U.S.C. § 1915(e)(2)(B)(ii);

Cieszkowska v. Gray Line N.Y., 295 F.3d 204, 205-06 (2d Cir. 2002) (holding that the plaintiff’s




                                                10
         Case 1:18-cv-05567-LLS Document 19 Filed 02/08/21 Page 11 of 12




IFP action, which was dismissed as barred by res judicata, was properly dismissed for failure to

state a claim); see also Jones v. Bock, 549 U.S. 199, 215 (2007) (“Whether a particular ground

for opposing a claim may be the basis for dismissal for failure to state a claim depends on

whether the allegations in the complaint suffice to establish that ground, not on the nature of the

ground in the abstract.” (citing Leveto v. Lapina, 258 F.3d 156, 161 (3rd Cir. 2001) (“[A]

complaint may be subject to dismissal under Rule 12(b)(6) when an affirmative defense . . .

appears on its face.”))); Conopco, Inc. v. Roll Int’l, 231 F.3d 82, 86 (2d Cir. 2000) (“Dismissal

under Fed. R. Civ. P. 12(b)(6) is appropriate when a defendant raises claim preclusion . . . as an

affirmative defense and it is clear from the face of the complaint, and matters of which the court

may take judicial notice, that the plaintiff’s claims are barred as a matter of law.”).

       To the extent that any of the claims Plaintiff reasserts in the present action were not

dismissed on the merits in his previously adjudicated actions, they are dismissed here for the

same reasons that they were dismissed in those actions.

                                LEAVE TO AMEND IS DENIED

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s amended complaint cannot be cured with an amendment, the

Court declines to grant Plaintiff leave to file a second amended complaint.

                                           FILING BAR

       By order dated July 30, 2020, the Court issued an order barring Plaintiff from filing any

future civil action in this court IFP without first obtaining leave to file. (Williams v. United

States, ECF 1:20-CV-3101, 5 (S.D.N.Y. July 30, 2020), appeal dismissed, No. 20-3138 (2d Cir.

Oct. 22, 2020) (dismissal effective Nov. 12, 2020)). Although Plaintiff initiated the present


                                                  11
          Case 1:18-cv-05567-LLS Document 19 Filed 02/08/21 Page 12 of 12




action before that order was issued, and the filing bar therefore does not apply to the present

action, the Court finds that the present action is not a departure from Plaintiff’s pattern of filing

frivolous or otherwise meritless actions and reminds Plaintiff that the filing bar remains in effect.

                                          CONCLUSION

         The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket. The Court dismisses this action for failure to state a claim on which relief

may be granted, under the doctrine of claim preclusion. 28 U.S.C. § 1915(e)(2)(B)(ii). To the

extent that any of the claims that Plaintiff reasserts in the present action were not dismissed on

the merits in his previously adjudicated actions, they are dismissed here for the same reasons that

they were dismissed in the previously adjudicated actions.

SO ORDERED.

Dated:     February 8, 2021
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




                                                  12
